Title: To George Washington from Thomas Peter, 13 February 1798
From: Peter, Thomas
To: Washington, George



Dr Sir
George Town 13th Feby 1798

I have called on Mr Davidson to enquire the business his Nephew’s are suitable for, & whether they were not looking out for places to be engaged in; to this he answered one of them was taken by the Potowmack Compy & the Other at my service—I then mentioned you were wanting a Young Man who could keep accounts, write a plain round Hand (as you had much Recording to do) & who must be entirely at your command, He observed this Nephew was only eighteen Years old just from School & the Highlands of Scotland; could spell well, correct in his calculations, industrious, sober, & Honest—I saw his Writing, it is a hand perfectly plain & with practice, attention & such directions as you may give would soon be a very good one. I told Mr Davidson from the business you wished him imployed in, you would not give great Wages, & the Person you get must be bound to stay two or three Years; he said his Nephew was Father & Motherless a Poor Boy without any dependance but his own industry, & therefore thought that it would take 100 dollars to Cloath him; that sum I informed him was the utmost you would give; his answer was you should certainly have him for two Years, from the Sum above mentioned he could not lay up any thing, but the advantage that would result to him in future, if he gave satisfaction would be more infinately, than a small additional Sallery—I am pritty certain rather then not be in your imployment you might get him bound for three years, & if

you will suggest to me your wishes, I will endeavour to Treat accordingly. We are all Well, Mrs Peter joins me in respects to you & Mrs Washington and I am Dear sir your obedt Servt

Thomas Peter

